ORIGINAL PROCEEDING ON CERTIORARI DECISION The district court granted Woodbine’s 41(b) motion (§ 21-1-1(41) (b) N.M.S.A. 1953) at the close of Deem’s case, made findings of fact and conclusions of law and entered judgment in favor of the former. Upon appeal, the Court of Appeals handed down an opinion authored by Sutin, J., in which Lopez, J. concurred and from which Hernandez, J. dissented, reversing the district court and remanding the case with directions. Deem v. Woodbine Manufacturing Company, 89 N.M. 50, 546 P.2d 1207 (1976). We granted certiorari. The opinion of the Court of Appeals is disapproved. We direct that it not be cited as precedent. The Court of Appeals is reversed. The district court is affirmed. IT IS SO ORDERED.